Case 2:20-cv-10898-ODW-AFM Document 7 Filed 01/15/21 Page 1 of 4 Page ID #:31



  1

  2

  3

  4

  5

  6

  7
                           UNITED STATES DISTRICT COURT
  8
                         CENTRAL DISTRICT OF CALIFORNIA
  9

 10

 11    JASMINE BENARD AUSTION,                  Case No. 2:20-cv-10898-ODW (AFM)
 12                       Petitioner,           ORDER DISMISSING PETITION
 13                                             WITHOUT PREJUDICE
             v.
 14
       SHERIFF ALEX VILLANUEVA,
 15
                          Respondent.
 16

 17

 18                                     BACKGROUND
 19         Petitioner is currently in state custody awaiting trial on criminal charges of
 20   domestic violence, rape, and resisting arrest. Petitioner previously filed a habeas
 21   corpus petition in this Court, in which he sought to enjoin the state court criminal
 22   proceedings on the basis of an alleged violation of his right to a speedy trial. Case
 23   No. 2:20-cv-08741-ODW(AFM). On November 10, 2020, judgment was entered
 24   dismissing that petition without prejudice based upon the Court’s determination that
 25   abstention was required.
 26         On November 30, 2020, Petitioner filed the present petition for a writ of habeas
 27   corpus pursuant to 28 U.S.C. § 2254, in which he again challenges the pending
 28   criminal trial. On December 7, 2020, the Court issued an order to show cause why
Case 2:20-cv-10898-ODW-AFM Document 7 Filed 01/15/21 Page 2 of 4 Page ID #:32



  1   the petition should not be dismissed based upon abstention. (ECF No. 4.) In his
  2   response to the order, Petitioner asserts that he has exhausted his state remedies with
  3   respect to his claims. (ECF No. 5.) Thereafter, Petitioner filed a first amended petition
  4   challenging the pending state proceedings. The first amended petition alleges that
  5   Petitioner’s constitutional rights have been violated because: (1) the victim’s
  6   inconsistent statements are inadmissible and (2) the prosecutor elicited false evidence
  7   regarding the victim’s statements. (ECF No. 6 at 5-6.) For the following reasons, the
  8   petition is subject to summary dismissal.
  9                                       DISCUSSION
 10          “Fundamental principles of comity and federalism prohibit the federal courts
 11   from    enjoining    ongoing    state   proceedings     except   under    ‘extraordinary
 12   circumstances.’” Brown v. Ahern, 676 F.3d 899, 900 (9th Cir. 2012) (quoting
 13   Younger v. Harris, 401 U.S. 37, 45 (1971)). The longstanding public policy against
 14   federal court interference with pending state court proceedings is sufficiently
 15   important that federal courts may raise abstention sua sponte. See Hoye v. City of
 16   Oakland, 653 F.3d 835, 843 n.5 (9th Cir. 2011); Citizens for Free Speech, LLC v.
 17   Cnty. of Alameda, 953 F.3d 655, 658 (9th Cir. 2020) (“[T]he court may raise
 18   abstention of its own accord at any stage of the litigation.”) (citing Bellotti v. Baird,
 19   428 U.S. 132, 143 n.10 (1976)). Younger abstention is appropriate where: “(1) there
 20   is an ongoing state judicial proceeding; (2) the proceeding implicates important state
 21   interests; (3) there is an adequate opportunity in the state proceedings to raise
 22   constitutional challenges; and (4) the requested relief seeks to enjoin or has the
 23   practical effect of enjoining the ongoing state judicial proceeding.” Page v. King, 932
 24   F.3d 898, 901-902 (9th Cir. 2019) (quoting Arevalo v. Hennessy, 882 F.3d 763, 765
 25   (9th Cir. 2018) (alterations and internal quotation marks omitted)).
 26          In this case, all the Younger criteria are satisfied. First, Petitioner has not yet
 27   been convicted or sentenced. Thus, criminal proceedings are ongoing. Second, it is
 28   beyond dispute that state criminal proceedings implicate important state interests,
                                                  2
Case 2:20-cv-10898-ODW-AFM Document 7 Filed 01/15/21 Page 3 of 4 Page ID #:33



  1   and states have an important interest in passing upon and correction violations of a
  2   criminal defendant’s rights. See, e.g., Kelly v. Robinson, 479 U.S. 36, 49 (1986)
  3   (“This Court has recognized that the States’ interest in administering their criminal
  4   justice systems free from federal interference is one of the most powerful of the
  5   considerations that should influence a court considering equitable types of relief.”)
  6   (citing Younger, 401 U.S. at 44-45); Roberts v. Dicarlo, 296 F. Supp. 2d 1182, 1185
  7   (C.D. Cal. 2003) (states have important interest in addressing violations of criminal
  8   defendant’s rights, such that Younger abstention appropriate where petitioner’s direct
  9   appeal pending in state court of appeal). Third, Petitioner has an adequate opportunity
 10   in the state trial and appellate proceedings to resolve any federal questions that may
 11   have arisen during the proceedings, including an alleged violation of due process
 12   stemming from the allegedly inadmissible or false statements. See Middlesex Cnty.
 13   Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982) (where vital state
 14   interests involved, federal court should abstain unless state law clearly bars
 15   interposition of constitutional claims) (citations and quotations omitted); Pennzoil
 16   Co. v. Texaco, Inc., 481 U.S. 1, 15 (1987) (federal court should assume state
 17   procedures will afford adequate opportunity for consideration of constitutional
 18   claims in absence of unambiguous authority to contrary). Fourth, granting the relief
 19   Petitioner apparently seeks – dismissing the charges against him – would necessarily
 20   interfere with the state criminal proceedings.
 21         Because the Younger requirements are satisfied in this case, abstention applies
 22   to the petition unless Petitioner can demonstrate that “extraordinary circumstances”
 23   warrant federal intervention. Younger, 401 U.S. at 53. “Only in cases of proven
 24   harassment or prosecutions undertaken by state officials in bad faith without hope of
 25   obtaining a valid conviction and perhaps in other extraordinary circumstances where
 26   irreparable injury can be shown is federal injunctive relief against pending state
 27   prosecutions appropriate.” Perez v. Ledesma, 401 U.S. 82, 85 (1971). Petitioner does
 28   not allege, and nothing suggests, that such extraordinary circumstances exist here.
                                                3
Case 2:20-cv-10898-ODW-AFM Document 7 Filed 01/15/21 Page 4 of 4 Page ID #:34



  1   The fact that Petitioner may have exhausted his state remedies with respect to his pre-
  2   trial or pre-conviction claims does not alter the abstention analysis.
  3         Because Younger abstention is required, the petition must be dismissed
  4   without prejudice to its refiling after Petitioner’s state criminal proceedings
  5   (including his direct appeal) are completed and his federal claims have been properly
  6   presented to the California courts. See Beltran v. California, 871 F.2d 777, 782 (9th
  7   Cir. 1988) (Younger abstention requires dismissal of the federal action); Gomez v.
  8   FBI, 2017 WL 5668027, at *2 (C.D. Cal. Nov. 27, 2017) (summary dismissal
  9   warranted where all of the Younger requirements were satisfied and no extraordinary
 10   circumstances existed).
 11         IT THEREFORE IS ORDERED that this action be dismissed without
 12   prejudice.
 13         LET JUDGMENT BE ENTERED ACCORDINGLY.
 14

 15   DATED: January 15, 2021
 16
                                                     OTIS D. WRIGHT, II
 17                                             UNITED STATES DISTRICT JUDGE
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 4
